FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ORACLE USA, INC., a Colorado              Nos. 16-16832
corporation; ORACLE AMERICA, INC.,             16-16905
a Delaware corporation; ORACLE
INTERNATIONAL CORPORATION, a                 D.C. No.
California corporation,                   2:10-cv-00106-
                 Plaintiffs-Appellees,      LRH-VCF

                  v.
                                             ORDER
RIMINI STREET, INC., a Nevada
corporation; SETH RAVIN, an
individual,
              Defendants-Appellants.


   On Remand from the United States Supreme Court

                   Filed April 16, 2019

    Before: Susan P. Graber, Jacqueline H. Nguyen,
       and Michelle T. Friedland, Circuit Judges.

                          Order
2                ORACLE USA V. RIMINI STREET

                            SUMMARY*


                         Copyright / Costs

    Pursuant to the Supreme Court’s decision in Rimini
Street, Inc. v. Oracle USA, Inc., 139 S. Ct. 873 (2019), the
panel vacated the portion of the district court’s judgment
awarding non-taxable costs in a copyright suit and remanded
for further proceedings.


                               ORDER

    In Oracle USA, Inc. v. Rimini Street, Inc., 879 F.3d 948
(9th Cir. 2018), we affirmed in part, reversed in part, and
vacated in part the district court’s judgment in favor of
Plaintiffs Oracle USA, Inc. and related entities on claims
alleging, among other things, copyright violations by
Defendants Rimini Street, Inc. and Seth Ravin. Pertinent
here, we held that the district court properly awarded Oracle
approximately $12.8 million in non-taxable costs pursuant to
17 U.S.C. § 505. Oracle, 879 F.3d at 965–66. We rejected,
as foreclosed by binding circuit precedent, Defendants’
argument that the district court was limited, when assessing
costs, to the types of costs specified in the general costs
statute, 28 U.S.C. § 1920. Oracle, 879 F.3d at 965–66. We
therefore affirmed the portion of the district court’s judgment
awarding non-taxable costs. Id.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              ORACLE USA V. RIMINI STREET                    3

    The Supreme Court granted certiorari, Rimini Street, Inc.
v. Oracle USA, Inc., 139 S. Ct. 52 (2018) (mem), and held
that our circuit precedent was erroneous, 139 S. Ct. 873
(2019). The Court held that the Copyright Act authorizes
district courts to award only those “costs specified in the
general costs statute, [28 U.S.C.] §§ 1821 and 1920.” Id. at
881. The Court remanded the case for further proceedings.
Id.

    Pursuant to the Supreme Court’s decision, we vacate the
portion of the district court’s judgment awarding Oracle
$12.8 million in non-taxable costs, and we remand the case to
the district court for further proceedings consistent with this
order and the Supreme Court’s opinion.

    VACATED in part and REMANDED. The parties
shall bear their own costs on appeal.